DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5, 7-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US 2012/0205843) in view of Diaz (US 2016/0001847).
As per claim 1, Allen et al discloses a suspension unit (Title) comprising: 
a body (124, 145) defining a primary chamber (172) for containing a primary fluid ([0083]); 
a piston arm (140) having a piston end (141) received in the body to act on the primary fluid in the primary chamber, wherein the piston arm is moveable relative the body between at least an extended configuration and a retracted configuration (140, Fig. 2B); 

a second chamber (Fig. 9B) defined in an auxiliary cylinder (311) and separate from the piston arm and a second moveable member (330);
wherein in at least one of the extended configuration and the retracted configuration of the piston arm, a first damping chamber (136) is defined adjacent the first moveable member and a second damping chamber (311) is defined adjacent the second moveable member; 
wherein the first damping chamber and the second damping chamber are each in fluid communication with the primary chamber via a common damping passageway (188) to receive the primary fluid, 
wherein the first damping chamber is in fluid communication with the second damping chamber via a conduit (146) extending through the piston end, and wherein the piston end is moveable relative to the conduit (141, 146), wherein the conduit defines part of a flow pathway between the first damping chamber and the second damping chamber (144), and wherein a portion of the flow pathway extends through a wall (313; [0113]) of the body, and 
wherein the piston arm is moveable within a travel range relative the body to cause the primary fluid to flow between the primary chamber and the first and second damping chambers ([0082], [0085]).  Allen et al discloses an alternate embodiment comprising an external fluid reservoir (311) and a floating piston (330).  Although what may be a second gas spring chamber is illustrated and the use of gas spring chambers 
Diaz discloses suspension spring comprising a second gas spring chamber ([0009]) defined in an auxiliary cylinder (Fig. 4) and separate from the piston arm and a second moveable member (510) to vary a volume of the second gas spring chamber, the second gas spring chamber containing a second compressible gas ([0025]); and wherein the first and second gas spring chambers are filled such that in use in a static configuration the second movable member abuts an end of the auxiliary cylinder (220, Fig. 2), such that for at least a portion of the travel range, only one of the first and second moveable members moves in response to movement of the piston arm towards the extended configuration (Fig. 3; [0038]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Allen et al by using an exterior reservoir having a compressible gas spring and a retaining stop as taught by Diaz in order to provide adjustable damping force and limit the floating piston travel (Diaz: [0002], [0009]).
	

    PNG
    media_image1.png
    465
    601
    media_image1.png
    Greyscale

As per claim 2, Allen et al and Diaz disclose the suspension unit according to claim 1.  Allen et al further discloses wherein movement of the first moveable member to compress the first gas spring chamber causes formation or expansion of the first damping chamber (130). 
As per claim 3, Allen et al and Diaz disclose the suspension unit according to claim 1.  Diaz further discloses wherein movement of the second moveable member to compress the second gas spring chamber causes formation or expansion of the second damping chamber ([0009]). 

As per claim 7, Allen et al and Diaz disclose the suspension unit according to claim 4.  Allen et al further discloses wherein the conduit is a discrete component assembled to the body (146). 
As per claim 8, Allen et al and Diaz disclose the suspension unit according to claim 7.  Allen et al further discloses wherein the conduit is threadedly assembled to the body (147, 149). 
As per claim 9, Allen et al and Diaz disclose the suspension unit according to claim 1.  Allen et al further discloses wherein the common damping passageway is defined in the piston end (444; [0114]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Allen et al by providing it with bleed valves in order to accommodate very small piston movements (Allen et al: [0114]).
	As per claim 10, Allen et al and Diaz disclose the suspension unit according to claim 1.  Allen et al further discloses wherein the second damping chamber is arranged to receive the primary fluid from the primary chamber via the first damping chamber (444; [0114]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Allen et al by providing it with bleed valves in order to accommodate very small piston movements (Allen et al: [0114]).

a body (124, 145) defining a primary chamber (172) for containing a primary fluid ([0083]); 
a piston arm (140) having a piston end (141) received in the body to act on the primary fluid in the primary chamber, wherein the piston arm is moveable relative the body between at least an extended configuration and a retracted configuration (140, Fig. 2B); 
a first gas spring chamber (190) within the piston arm and a first moveable member (130) to vary a volume of the first gas spring chamber, the first gas spring chamber containing a first compressible gas (190; [0098]); and
a second chamber (Fig. 9B) defined in an auxiliary cylinder (311) and separate from the piston arm and a second moveable member (330);
wherein in at least one of the extended configuration and the retracted configuration of the piston arm, a first damping chamber (136) is defined adjacent the first moveable member and a second damping chamber (311) is defined adjacent the second moveable member; 
wherein there is a damping passageway (444; [0114]) between the primary chamber and the first damping chamber, and 
wherein the piston arm is moveable within a travel range relative the body to cause the primary fluid to flow between the primary chamber and the first and second damping chambers ([0084], [0085]), the method comprising: 

Allen et al discloses an alternate embodiment comprising an external fluid reservoir (311) and a floating piston (330).  Although what may be a second gas spring chamber is illustrated and the use of gas spring chambers is disclosed (333; [0111]), Allen et al does not disclose the contents of the exterior reservoir.
Diaz discloses suspension spring comprising a second gas spring chamber ([0009]) defined in an auxiliary cylinder (Fig. 4) and separate from the piston arm and a second moveable member (510) to vary a volume of the second gas spring chamber, the second gas spring chamber containing a second compressible gas ([0025]); and wherein the first and second gas spring chambers are filled such that in use in a static configuration the second movable member abuts an end of the auxiliary cylinder (220, Fig. 2), such that for at least a portion of the travel range, only one of the first and second moveable members moves in response to movement of the piston arm towards the extended configuration (Fig. 3; [0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Allen et al by using an exterior reservoir having a compressible gas spring and a retaining stop as taught by Diaz in order to provide adjustable damping force and limit the floating piston travel (Diaz: [0002], [0009]).  
As per claim 15, Allen et al and Diaz disclose the method according to claim 14.  Allen et al further discloses wherein the suspension unit comprises a flow pathway (188) 
installing the conduit to extend the flow pathway into the first damping chamber to bypass the primary chamber (144). 
As per claim 16, Allen et al and Diaz disclose the method according to claim 14.  Allen et al further discloses further comprising replacing or modifying the piston arm so that the conduit extends therethrough (141). 
Response to Arguments
4.	Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Allen et al and Diaz, the applicant argues that:
“However, Diaz fails to provide any teaching or suggestion that the gas chambers (e.g., 506 and 436 in Figure 4) are filled such that the second moveable member abuts an end of an auxiliary cylinder in a static configuration, so that, for at least a portion of the travel range, only one of the first and second moveable members moves in response to movement of the piston arm towards the extended configuration. In particular, the floating piston 510 is not shown or described as abutting the end of the extension unit 500 at all” (Page 8).

All of the embodiments of Diaz are capable of restricting floating piston movement.  Diaz discloses “At least one spacer may also be included to limit the translation of the floating piston 510, similarly to the spacers discussed above” ([0028]).
The applicant argues that:
“Furthermore, FIGS. 2 and 3 show an adjustable air chamber unit 200 that includes a floating piston 210 abutting a spacer 220 (best seen in Figure 2, reproduced). Diaz does not disclose where in the travel range the piston 120 (FIG. 1) or 320 (FIG. 3) is, and it cannot be inferred from the description or the Figures that it is in a static configuration” (Page 8).

Diaz discloses retaining stops for limiting the movement of the floating piston (210; [0009], [0028]), reciting:


The applicant argues that:
“Moreover, it cannot be assumed that the piston 120, 320 can extend out any further from the positions shown in the Figures. Rather, since the chambers 112 (Figure 1) and 312 (Figure 3) comprise a gas which is being compressed, and has no means of escape, the piston is already at its maximum possible extension. This would mean that the piston is at the end of its travel range. Put another way, although the moveable member 210 is shown instantaneously abutting a wall, Diaz does not disclose that this results during any of the travel range while the piston is moved towards the extended configuration” (Pages 8-9)

The applicant has not provided evidence that the illustrated shock absorbers of Diaz are already in a state of maximum extension.  The applicant’s assertion is unsubstantiated speculation.
The applicant argues that:
“Therefore, Applicant submits that Diaz fails to disclose that the floating piston 210 or 510 abuts any part in a static configuration, let alone the end of an auxiliary cylinder, so that only one of the moveable members moves in response to movement of the piston arm towards the extended configuration, as claimed. As discussed in the specification, having the second moveable member abutting the end of the auxiliary cylinder for at least some of the travel range of the piston in response to the piston moving towards the extended configuration increases the range of movement of the suspension unit without increasing the size of the gas spring chambers” (Page 9).

Diaz discloses the inventive concept of position-dependent piston travel in the Abstract, reciting: 
“The vehicle suspension may generally include features for modifying the spring rate of an air spring, such as, for example, to increase initial suppleness and to decrease spiking during later portions of travel. In an exemplary aspect, the fork may include features for decreasing the initial volume of the air chamber of the positive air spring during the initial part of travel and may further include features for expanding the air chamber of positive air spring during a later part of travel” (Emphasis added).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657